Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 1 of 7
Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 2 of 7
Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 3 of 7
Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 4 of 7
Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 5 of 7
Case 16-91481-AKM-13   Doc   Filed 09/15/20   EOD 09/15/20 14:02:19   Pg 6 of 7
 Case 16-91481-AKM-13           Doc     Filed 09/15/20      EOD 09/15/20 14:02:19     Pg 7 of 7




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 In Re:                                              Case No. 16-91481-AKM-13

 Robert L Ballard                                    Chapter 13

 Debtor.                                             Judge Andrea K. McCord

                                  CERTIFICATE OF SERVICE

I certify that on September 15, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Lloyd Koehler, Debtor’s Counsel
          lloydkoehler@hotmail.com

          Joseph M. Black, Jr., Chapter 13 Trustee
          jmbecf@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on September 15, 2020, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Robert L Ballard, Debtor
          758 Brickyard Drive
          Sunman, IN 47041

                                                     Respectfully Submitted,

                                                     /s/ Molly Slutsky Simons
                                                     Molly Slutsky Simons (OH 0083702)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Creditor
